DETAILED ACTION

Previous Rejections
Applicants' arguments, filed 12 May 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 15-16, and 19-38 are rejected under 35 U.S.C. 103 as being unpatentable over Debeaud et al. (US Patent Application Publication 2016/0184211).
Debeaud et al. discloses compositions for making up and/or caring for human keratin material, the composition comprising polymer particles of C1-C4 alkyl(meth)acrylate polymers stabilized with an isobornyl (meth)acrylate polymer in a non-aqueous dispersion (abstract).  This polymeric particle dispersion, such as the specific material used in the emulsion examples 13-15 reads upon instantly recited element (ii) of the oil phase.  And the amount of the particles in these examples range from 20 to 27 wt%. Instant claim 1 recites amounts of 10 wt%, and this value is modified by the term “about” (as set forth in the definition in the instant specification at paragraph [91]). Thus, the amounts taught by Debeaud et al. are considered to read upon the “about” 10 wt% prima facie case of obviousness exists.  See MPEP 2144.05.
Debeaud et al. also suggests the inclusion of block hydrocarbon-based copolymers (paragraphs [201-202] & claim 14), and a preferred copolymer is the mixture of the triblock styrene-butylene/ethylene-styrene copolymer and the diblock styrene-ethylene/butylene copolymer sold under the trade name Kraton G1657M (paragraph [217]).  This copolymer mixture reads upon instantly recited thermoplastic elastomer element (i) of the oil phase.
The above cited examples also comprise a surfactant (such as Isolan GI 34), which is also suggested by Debeaud et al. (claim 20), as well as water (from 10 to 18 wt%, introduced in the ethylcellulose dispersion).  The water is also taught as required (abstract & claim 1), and is present generally in from 10 to 50 wt% (claim 17), a range which overlaps the instantly recited range.  Debeaud et al. further suggests including at least one water-soluble compound, such as ethanol or glycerol (paragraphs [108-112]), which reads upon the instantly recited solvent.  And Debeaud et al. teaches that silica aerogel particles may be included (paragraph [172]), such as preferably silica silyate (paragraph [190]), which reads upon the instantly recited filler.  Lastly, salt is present in the instantly recited compositions, as in the examples (the ethyl cellulose dispersion has the salt sodium lauryl sulfate present).
Thus, Debeaud et al. teaches all of the ingredients instantly recited by independent claim 1 and together these would provide a composition as instantly claimed.  However, Debeaud et al. is not anticipatory insofar as the combination of these ingredients must be selected from various lists/locations in the reference. It would have been prima facie obvious, however, to make the 
Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v. Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since this combination is merely a predictable used of prior art elements according to their established functions – see fifth page of the decision).  
Instant claim 1 further recites a limitation to the Young Modulus of the film produced by the composition when applied and dried on the skin.  Debeaud et al. is silent as to this property.  While a film is prepared from the cosmetic composition (see the evaluation of example 13), the instantly recited property was not part of the evaluation.  However, it appears reasonable to conclude that the film thus formed from the compositions disclosed by Debeaud et al. would have such a Young modulus.  To achieve this property, the instant specification states that compositions according to the disclosure provide for such (paragraph [75]).  The composition is described as having a thermoplastic elastomer, an adhesive polymer, and a filler (paragraph [9]).  Example 15 of Debeaud et al. has such components.
Instant claims 2-4 further limit the thermoplastic elastomer, and the species taught and cited above reads upon these limitations, and the amount taught by Debeaud et al. (from 2.5 to 8 wt% - paragraph [220]) reads upon the amount instantly recited.
Instant claims 5-11 further limit the film-forming adhesive.  And the particle dispersion in the cited examples of Debeaud et al. reads upon these limitations.

Instant claims 15 and 16 further limit the solvent.  Ethanol is suggested as well (and cited above) and is present in from 0.2 to 8 wt% (paragraph [112]). This range does not read upon the instantly recited range, but it does overlap.  
Instant claims 19-24 further limit the filler.  And the silica filler disclosed by Debeaud et al. (paragraphs [172-196]) reads upon these limitations.
Instant claims 25-28 recite the further inclusion of a solvent such as isododecane, and such a solvent is in the above cited examples.
Instant claims 29 and 30 recite the further presence of a humectant such as glycerin, and this is disclosed by Debeaud et al.
Instant claims 31 and 32 recite the further inclusion of a pigment.  And pigments are suggested in amounts up to about 0.1 to 10 wt% (paragraphs [7239-242]).
Instant claims 33-35 recite limitations to the relative ant total amounts of the thermoplastic elastomer and adhesive polymer, and these are met by the amounts in the examples cited above (such as in example 15).
Instant claim 36 recites a limitation to the consistency of the composition, and instant claims 37 and 38 recite limitations to the Young Modulus of the film produced by the composition.  Debeaud et al. is silent as to these properties.  While a film is prepared from the cosmetic composition (see the evaluation of example 13), the instantly recited properties were not part of the evaluation.  However, it appears reasonable to conclude that the film thus formed from the compositions disclosed by Debeaud et al. would have such properties.  To achieve these properties, .

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Debeaud et al. (US Patent Application Publication 2016/0184211) as applied to claim 1 above, and further in view of Siddiqui et al. (US Patent 6,120,758).
Debeaud et al. teaches most of the limitations of instant claims 17 and 18, but does not teach the specific salt compounds instantly recited (such as sodium EDTA).  Debeaud et al. suggests including preservatives in the compositions (paragraph [313]), and includes them in 0.7 wt% (examples 13-15), but Debeaud et al. does not specify what preserving agent is used.
Siddiqui et al. discloses preservative systems which are effective to prevent growth of bacteria, yeast, and mold without irritation of the skin, which thus is ideal for incorporation onto topical compositions such as cosmetics (abstract).  The system includes disodium EDTA (id.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have included the system with sodium EDTA as taught by Siddiqui et al. in the composition taught by Debeaud et al.  Doing so would provide the benefits taught by Siddiqui et al.  Additionally, it is generally prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.

Response to Arguments
The Applicant argues that the rejections over Debeaud et al. are not proper. The Applicant states that the composition described and exemplified by Debeaud et al. contain about or less than 
Further, as stated in the instant specification, films are not formed when water is present below 20 wt%, and the instant claims require water to be present in from 20 to 50 wt%. Also, the film-forming polymer is greater than 10 wt% in the examples disclosed by Debeaud et al., and in contrast the instant claims recite that there is up to 10 wt% of this ingredient.
The Examiner acknowledges the arguments presented, but does not consider them persuasive. There are several differences pointed out by the Applicant regarding the instantly claimed invention and Debeaud et al. With respect to the amount of water, first the examples cited above in the rejection rationale all contain water in amounts ranging from 10 to 18 wt%. It is noted that some of the water is added on its own and listed as a separate ingredient, and some of the water in these examples is introduced in the ethylcellulose dispersion.  This range can be considered to read upon the range instantly recited because the instantly recited value is modified by the term “about” (as set forth in the definition in the instant specification at paragraph [91]). Thus, the amounts taught by Debeaud et al. are considered to read upon the “about” 20 wt% instantly recited. And further, as stated in the rejection rationale, Debeaud et al. teaches that generally water is present in from 10 to 50 wt% (claim 17), a range which overlaps the instantly recited range.  
As for the film-forming polymer, instant claim 1 recites amounts of 10 wt%, and this value is modified by the term “about.” Thus, the amounts present in the examples disclosed by Debeaud prima facie case of obviousness exists.  See MPEP 2144.05.
As for the different uses, it is noted that Debeaud et al. discloses that the cosmetic is applied to skin, which is the intended surface the instantly recited cosmetic composition is applied to. And Debeaud et al. states that a film is formed from after drying of the cosmetic, which also occurs with the instant invention. Thus, the difference is between the properties of the film. And it appears reasonable to conclude that the film thus formed from the compositions disclosed by Debeaud et al. would have a Young modulus such as instantly recited.  To achieve this property, the instant specification states that “compositions according to the disclosure” provide for such (paragraphs [75-76]). Further limitations or requirements are not set forth in these two paragraphs, but reading the instant specification as a while the compositions for improving the appearance of skin are described as having at least one thermoplastic elastomer, at least one adhesive polymer, and at least one filler (paragraph [9]).  Example 15 of Debeaud et al. has such components. No further requirements are stated by the instant specification (such as more specific amounts), and thus the evidence in the instant specification supports a conclusion that the compositions according to Debeaud et al. would possess this property. And no evidence to rebut this conclusion has been presented.
The closest to evidence is the citation in the instant specification for paragraph [118]. This states that if the water content is too low (less than 20 to 50 wt%) than the film formed was dry 
As for the arguments regarding the pigments and colorants and the salt, these are also not found persuasive. While “salt” is not added, a species of salt is present in the compositions such as the salt sodium lauryl sulfate present in the above cited examples. And while pigments and colorants are not required by the instantly claimed invention, these ingredients are not excluded either, and are within the scope of the instant claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Gulledge whose telephone number is (571) 270-5756.  The examiner can normally be reached on Monday - Friday 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Brian Gulledge/Primary Examiner, Art Unit 1612